                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 PATRICK VERKLEY,                            :       Case No. 1:19-cv-4
                                             :
       Plaintiff,                            :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 TRANS UNION, LLC, et al.,                   :
                                             :
        Defendants.                          :

                     CONDITIONAL ORDER OF DISMISSAL
                    AS TO DEFENDANT CITIBANK, N.A. ONLY

       The Court being advised that the Plaintiff and Defendant Citibank, N.A.

(“Citibank”) have reached an agreement to settle this civil action;

       It is ORDERED that all claims against Citibank are hereby DISMISSED with

prejudice, provided that Plaintiff or Citibank may, upon good cause shown within 30

days, move to reopen the action if settlement is not consummated. Also, if desired,

Plaintiff and Citibank may timely move to substitute a judgment entry contemplated by

the settlement agreement.

       The Court expressly and explicitly retains jurisdiction to enforce the settlement

agreement of the parties.


       IT IS SO ORDERED.

Date: 3/5/2019                                               /s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge
